DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Applications No. 16831115 and No. 16831034. 
This is a provisional nonstatutory double patenting rejection.
	It is noted that applicant has recognized the double patenting rejection and will file a terminal disclaimer is appropriate upon allowance.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12 and 19, recite: “such that the main beam is configured for passing underneath the first transport wheel and the second transport wheel as the main beam rotates about the axis of 
The only move that appears close to the claim language would be that the wheels pass over the main beam upon rotation of the transport frame.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett (EP 2656712).
Regarding claims 1, 9 and 17, Barnett discloses an agricultural mowing device (10) configured for being towed behind an agricultural vehicle, the agricultural mowing device being configurable in a In another interpretation, a first wheel 31 is closer to pivot 36 than the front end of the cutterbar); positioning the agricultural mowing device in the transport position by: rotating the transport frame from a retracted stowed position to an extended support position wherein the first transport wheel and the second transport wheel support the trail frame (Figures 2-3); and rotating the trail frame about the axis of rotation such that trail frame is substantially aligned with the tongue for reducing an overall width of the agricultural mowing device (Figures 3-5, ¶0075 discloses that the transport wheels remain stationary); and positioning the agricultural mowing device in the field position by: rotating the trail frame about the axis of rotation such that the trail frame is substantially perpendicular to tongue for increasing the overall width of the agricultural mowing device (The reverse operation would apply); and rotating the transport frame from 

    PNG
    media_image1.png
    442
    559
    media_image1.png
    Greyscale

Annotated figure 5

Regarding claims 2, 10 and 18, Barnett discloses wherein the front end of the cutter bar is radially spaced apart from the axis of rotation of the trail frame at a first radial distance in the transport position, and the first transport wheel is radially spaced apart from the axis of rotation of the trail frame at a second radial distance in the transport position, and the second radial distance of the first transport wheel is shorter than the first radial distance of the front end of the cutter bar such that the first transport wheel and the second transport wheel are both located behind the front end of the cutter bar st wheel is behind the defined front of the cutterbar).

Regarding claims 3 and 11, Barnett discloses wherein the transport frame is configured for being retracted and stowed in the field position wherein the transport frame is located above the trail frame (Figure 11 shows the transport frame above the trail frame) and extended in the transport position wherein the first transport wheel and the second transport wheel support the tongue (Figure 4). 

Regarding claims 4, 12 and 19, Barnett discloses wherein the trail frame comprises a horizontal main beam (12) rotatably connected to the tongue about the axis of rotation, and the main beam is located underneath the transport frame in the field position (figure 11). 
With regard to the limitations “such that the main beam is configured for passing underneath the first transport wheel and the second transport wheel in the field position (See 35 U.S.C 112 rejection.  As Barnett meets the claimed structural limitations, the unclear functional limitations are considered to be met as well).

Regarding claims 5, 13 and 20, Barnett discloses wherein the tongue comprises a first end and a second end, and the first end of the tongue is configured for connecting to the agricultural vehicle and the second end of the tongue rotatably mounts the trail frame about the axis of rotation (Figure 5), and the transport frame is rotatably connected to the tongue at a location that is forward of the axis of rotation of the trail frame in a direction of forward travel (Figure 4 shows pivot 33C vertically aligned 

Regarding claims 6 and 14, Barnett discloses wherein the transport frame is located rearwardly of the axis of rotation of the trail frame in the direction of forward travel in the transport position (Figure 5 and 14 shows at least a portion of the transport frame is positioned rearward of pivots 20A and 36, therefore the transport frame is considered to be positioned rearwardly).

Regarding claims 7 and 15, Barnett discloses the transport system further comprises a transport actuating mechanism for rotatably connecting the transport frame to the tongue (Rotated on axis 33C), and the actuating mechanism comprises a linkage assembly (35) rotatably connected in between the transport frame (33) and the tongue (19) and a transport actuator (21-37) connected in between the tongue and the linkage assembly.

Regarding claims 8 and 16, Barnett discloses a trail-frame actuating mechanism operably connected to the trail frame and configured for rotating the trail frame, and the trail-frame actuating mechanism comprises a rotational link (35) rotatably connected to the tongue (via pivots 20A and 36) and extending outwardly from the tongue (Figure 1 shows rotatable link 35 extends laterally), a first trail-frame actuator (37) connected to the trail frame and the rotational link, and a second trail-frame actuator (21) connected to the tongue and the rotational link.

Response to Arguments
Applicant's arguments filed 3-28-2022 have been fully considered but they are not persuasive.  Applicant argues that the cutterbar is radially closer than the transport wheel to the rotational axis and In another interpretation, a first wheel 31 is closer to pivot 36 than the front end of the cutterbar. This interpretation was also not addressed by applicant.  As such applicants arguments are noted but they do not address nor overcome the current rejection.    
Applicant further argues that transport frame is not connected to the tongue but rather the trail frame.  Examiner agrees that the transport frame is also indirectly connected to the trail frame via element 35.  However, as shown in the rejection above the trail frame is pivotally connected to what is defined as tongue elements via pivots 20A and 36.  20A being a pivot on tongue 19,  and 36 being considered another pivot of the trail frame in relation to the tongue.  As pivot 36 is considered to be a pivot on the tongue, thereto pivot 33C is considered a pivot on the tongue and not the transport frame.  Further, for the sake of argument, the transport frame would be considered to be indirectly mounted to the tongue via pivot 33C.  
Applicant’s arguments have been respectively considered but are not persuasive in view of the current rejection and therefore the rejection is deemed proper and maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671